DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 09 JUN 2022.  The status of the claims is as follows:
Claims 1, 3-11, and 15-19 are pending.
Claims 1, 10, 11, and 15 are amended.
Claims 2 and 12-14 are canceled.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 FEB 2021.
The amendment to Claims 10 and 11 overcome the previous rejections of these claims under 35 U.S.C. 112; this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the interference stack" in Line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim.  The previous mention of an optional interference stack was removed in the most recent amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-9, 11, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘913 (FR 2843913, original and machine translation of record in the application, citations drawn from machine translation) in view of Jiang ‘137 (U.S. PGPub 2008/0023137), WO ‘338 (WO 2015/040338, of record in the application; Maurice ‘249 [U.S. PGPub 2016/0207249] is a 371 application from this document and is used as translation; all citations in this Office Action for WO ‘338 are taken from Maurice ‘249), and Rinko ‘955 (U.S. PGPub 2013/0063955).
Claim 1 – FR ‘913 teaches a process for marking an optical eyeglass equipped with a surface coating (Page 4, Lines 142-155) comprising the following steps:
detreating by a laser beam (Page 4 Lines 148-149), so as to locally detreat an area of the optical eyeglass (Page 4 Lines 146-147) by removing the surface coating (Page 4 Line 143, varnish is the upper surface layer with an optical glass support beneath) until a lower layer of the eyeglass is reached (Page 4 Lines 146-147, the varnish is destroyed which necessarily exposes the material located beneath e.g. the optical glass support), which layer is located under said coating and made of a material that is different from the surface coating (Page 4 Line 143 e.g. optical glass support), thus forming at least one detreated zone (Page 4 Line 147 indicates stripping of the material by the laser beam; this is held as analogous to detreatment where the original treatment was the application of varnish); and
depositing an ink in the detreated zone in order to form at least one inked pattern (Page 5 Lines 179-182), so that the ink adheres to the lower layer present at the bottom of the detreated zone (Page 6 Lines 207-210; the ink in the detreated zone remains in the detreated zone after treatment with adhesive film and peeling, while the ink on the surrounding varnish adheres to the adhesive film and peels away).
wherein the detreated zones have an area (any defined zone or region inherently has an area).
FR ‘913 does not teach or suggest the following limitations of Claim 1:
Providing an anti-smudge surface coating layer in the optical eyeglass.
Wherein the detreated zone is made up of a plurality of holes forming pixels.
Wherein at least two different inks of different colors are deposited in adjacent holes to obtain a two-color or polychromatic pattern or macroscopic pattern element.
Wherein deposition of inks of different colors in adjacent holes prevents the deposited inks from mixing.
Regarding the anti-smudge surface coating layer, Jiang ‘137 is drawn to the formation of coated optical articles (Abstract), e.g. eyeglass lenses (PG 0050), where the coating comprises e.g. an antireflection coating, a refractive index changing coating, and an abrasion-resistant coating (PG 0083) and an adhesion-promoting compound disposed between the coating and the substrate (PG 0031).   Jiang ‘137 further discloses the inclusion of hydrophobic and/or oleophobic antifouling coatings in the stack at PG 0088; these are held as commensurate with anti-smudge coatings as claimed as phobic coatings would resist the adhesion of the specific material (e.g. water and/or oil) to the coating.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of FR ‘913 to use lenses coated in the fashion of Jiang ‘137, as FR ‘913 wants to treat optical lenses with surface coatings and Jiang ‘137 teaches desired optical coatings inclusive of hydrophobic and/or oleophobic coatings for optical lenses and a method of obtaining them.  Jiang ‘137 further teaches that its coatings can be applied before or after polishing steps (PG 0053).  WO ‘338 teaches a method of using a laser beam to mark ophthalmic lenses (Abstract), and teaches that its method can be used to mark the surface of a substrate before or after polishing and, alternatively on a surface of a finished lens (Figure 1, PG 0054, PG 0088, particularly PG 0118; the ablation can be combined to layers above the substrate and is not required to mark the substrate itself).  The marking occurs by laser engraving (PG 0118).  The marking may be performed on the surface of a lens after functional treatment (PG 0054), and the functional treatment may comprise antireflection treatments (PG 0055) inclusive of antireflection stacks (PG 0057).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of FR ‘913 / Jiang ‘137 to perform the detreatment and inking of FR ‘913 through the entirety of the coating as disclosed by Jiang ‘137 such that the lens substrate is engraved, as suggested by WO ‘338; FR ‘913 wants to perform local etching and inking operations on optical substrates comprising coatings, Jiang ‘137 discloses suitable optical coatings for optical substrates and teaches their application before or after polishing, and WO ‘338 teaches directly etching a layer of an optical substrate before or after varnishing or application of other functional treatments inclusive of antireflection stacks.
Regarding the formation of a plurality of holes forming pixels, WO ‘338 teaches a method of using a laser beam to mark ophthalmic lenses (Abstract), and teaches that its method can be used to mark the surface of a substrate before or after polishing and, alternatively on a surface of a finished lens (Figure 1, PG 0054, PG 0088, particularly PG 0118).  The marking occurs by laser engraving (PG 0118).  The marking can be used to form desired patterns on the substrate (PG 0112); Selection of the dimensions and locations of the patterns is inherently result-effective with regards to forming a desired mark on the substrate.
FR ‘913 / Jiang ‘137 / WO ‘338 does not disclose or suggest multiple colors of ink or ink mixing prevention as required in Claim 1.  Rinko ‘955 is drawn to the formation of laminate structures with embedded cavities (Abstract) and PG 0115 discloses the formation of a glass substrate with a lacquer coating thereon, said lacquer coating having a surface relief pattern thereon (PG 0115).  Fill ink may desirably be applied to the relief pattern (e.g. PG 0119), and the droplet size may be chosen such that single droplets selectively fill target locations (PG 0120), advantageously improving the quality of the filling material.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of FR ‘913 / Jiang ‘137 / WO ‘338 to control droplet sizes commensurate with the claimed invention as suggested by Rinko ‘955, as FR ‘913 / Jiang ‘137 / WO ‘338 is open to the use of inkjet means to apply the ink to the optical substrate and Rinko ‘955 teaches that control of the droplet size advantageously improves the quality of the filling material.  Rinko ‘955 PG 0119 further discloses the use of a transparent, optically clear ink to match the substrate and then alternatively discloses a colored ink; if the substrate is transparent and optically clear, colored ink is by definition a different and second color relative to the first ink.
Claim 3 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to claim 1, wherein the detreatment step allows at least two separate detreated zones to be obtained that are arranged in at least one group forming a macroscopic pattern element (WO ‘338 teaches a method of using a laser beam to mark ophthalmic lenses (Abstract), and teaches that its method can be used to mark the surface of a substrate before or after polishing and, alternatively on a surface of a finished lens (Figure 1, PG 0054, PG 0088, particularly PG 0118).  The marking occurs by laser engraving (PG 0118).  The marking can be used to form desired patterns on the substrate (PG 0112); Selection of the dimensions of the patterns is inherently result-effective with regards to forming a desired mark on the substrate).
Claim 4 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to claim 1, wherein the ink is deposited in excess and extends beyond said at least one detreated zone, said process furthermore comprising a step of removing the ink that has overflowed from said at least one detreated zone (FR ‘913 Page 6 Lines 207-210). 
Claim 5 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to claim 4, wherein the removing step is carried out by an adhesive laid flat on the surface coating, said adhesive being removed and taking with it the ink that overflowed from said at least one detreated zone onto said coating (FR ‘913 Page 6 Lines 207-210). 
Claim 7 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to claim 1, wherein the detreated zones form wells that are separated from one another or at least one detreated zone forms a plurality of adjoining wells that are separated from one another by a protrusion comprising no surface coating (WO ‘338 teaches a method of using a laser beam to mark ophthalmic lenses (Abstract), and teaches that its method can be used to mark the surface of a substrate before or after polishing and, alternatively on a surface of a finished lens (Figure 1, PG 0054, PG 0088, particularly PG 0118).  The marking occurs by laser engraving (PG 0118).  The marking can be used to form desired patterns on the substrate (PG 0112); Selection of the dimensions of the patterns is inherently result-effective with regards to forming a desired mark on the substrate). 
Claim 8 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to Claim 7, wherein said wells have substantially the same dimensions as those of the laser beam at a point of impact with the surface (WO ‘338 PG 0045, beam diameter 20-50 microns, 30 microns exemplified; PG 0048, engraved spot diameter 15 to 30 microns; the disclosed example that the engraved spot is generally narrower than the beam diameter is not a teaching that it is always narrower.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The broader teaching of WO ‘338 is enabling for beam diameters and engraved spot diameters both being the same value, e.g. 30 microns.).
Claim 9 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to claim 1, wherein the step of depositing the ink in said at least one detreated zone is carried out by pad printing by an inking stamp (FR ‘913 Page 5 Lines 181-182). 
Claim 11 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to claim 1, comprising a step of establishing a frame of reference of an uncut eyeglass, said step including a step of determining a position of the pattern on the eyeglass taking into account a post-edging shape of the eyeglass and mounting data, so as to place the pattern in a zone comprised in the outline of the post-edging shape of the eyeglass, the step of creating detreated zones being carried out on the uncut eyeglass (WO ‘338 teaches a method of using a laser beam to mark ophthalmic lenses (Abstract), and teaches that its method can be used to mark the surface of a substrate before or after polishing and, alternatively on a surface of a finished lens (Figure 1, PG 0054, PG 0088, particularly PG 0118) and, further, that the marking can occur during the machining phase of lensmaking (PG 0092).  The marking occurs by laser engraving (PG 0118).  The marking can be used to form desired patterns on the substrate (PG 0112).  WO ‘338 further teaches positioning and blocking the lens and calibrating the positioning prior to engraving (PG 0181-0183).  The choice of location for the mark to be made is result-effective with regards to the optical properties of the finished product (inherently, a mark formed in a portion of a lens substrate that is later removed will not have a lasting optical effect on the finished lens, whereas a mark formed in a portion of a lens substrate that remains after machining and cutting will persist and be visible on the finished lens substrate).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to place optical marks in a fashion commensurate with the desired optical properties of the final optical substrate to be obtained, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 15 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to claim 1, wherein when the detreated zone formed by a plurality of points of impact of the laser comprises a thinned zone at least one dimension of which is smaller than those of an ink droplet deposited on the material of the bottom of said thinned zone, the excess ink is removed with suitable removing means (FR ‘913 Page 6 Lines 207-210, the excess ink is removed).   Examiner notes that FR ‘913 does not expressly teach the dimensions of the detreated zone or the droplets applied thereto.  Since the reference anticipates removal of the ink with no limitations on the pattern or the droplet size, it necessarily anticipates the narrower removal of the ink under the conditions claimed herein.
Alternatively, Examiner notes that the removal of the ink is based on the dimensions being met; neither of Claims 1 or 15 expressly require the formation of a pattern commensurate with the claimed dimensions.  This makes the ink removal step of Claim 15 a contingent limitation.  With reference to MPEP 2111.04(II), “[t] he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”  In this case, the invention may be practiced using patterns that do not meet the condition of Claim 15, as Claim 1 does not require these dimensions to perform the method therein.  Further from MPEP 2111.04(II):    “See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10.”  Since the removal of excess ink is contingent on the pattern having the claimed dimensions, and since Claim 1 can be performed using patterns with dimensions outside those claimed, and since Claim 15 does not require the use of a pattern with the claimed dimensions but only says what must be done if a commensurate pattern is used, the ink removal step of Claim 15 is not required to be performed for Claim 15 to be properly rejected.
Claim 18 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to claim 1, wherein the interference stack is separated from the substrate by one or more varnishes (Jiang ‘137 PG 0031, adhesion-promoting compound disposed between antireflection coating and substrate). 
Claim 19 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to claim 9, wherein the inking stamp is dimensioned to cover at least the entirety of the pattern created by the at least one detreated zone created on the surface of the optical eyeglass (FR ‘913 Page 5 Lines 181-182).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 as applied to Claim 4 above, and further in view of Madigan ‘818 (U.S. PGPub 2011/0293818).
Claim 6 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to claim 4, but does not teach or suggest wherein the ink is hardened after deposition, by drying, polymerisation or thermosetting, and the step of removing the excess ink is carried out when said ink is still liquid or soft.   Madigan ‘818 is drawn to the application of inks to substrates (e.g. PG 0093), wherein the substrate is not particularly limited.  The ink may be applied as e.g. a liquid (PG 0014, 0052), and then dried or thermoset (PG 0052).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 to use an ink capable of undergoing a phase change after deposition as suggested by Madigan ‘818, as FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 wants to form a permanent ink deposit on a substrate and Madigan ‘818 teaches that applying a liquid ink which then solidified after deposition is a known way to form a permanent ink deposit on a substrate.  As regards the step of removing the excess ink when the ink is still liquid or soft, it is well settled that the selection of performing any order of process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); MPEP 2144.04(IV)C.  Choosing to remove the excess ink while liquid or soft, e.g. before the hardening of the ink, is a selection of which order these two steps are performed in.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 as applied to Claim 9 above, and further in view of Oakley ‘073 (U.S. PGPub 2008/0273073).
Claim 10 – FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches the process according to Claim 9, but does not teach or suggest a step of determining the inked pattern from a list of at least two different inked patterns, the dimensions of the inking stamp being such that said inking stamp deposits a plurality of inked patterns from said list.  Oakley ‘073 is drawn to applying ink compositions to ophthalmic lenses in desired patterns, aligned specifically to the lens (Abstract).  The reference further discusses that various images may be applied to the lens via the stamping means (PG 0041) and that the stamping means may be of variable shape (PG 0041, flexible, deformable, inflatable) and that multiple patterns may be printed in a single pass (PG 0046, multiple colors corresponding to discrete marks, and therefore discrete patterns, may be printed in a single operation).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 to use the stamping means of Oakley ‘073 to deposit selected marks onto the surface of substrates, as FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955 teaches using stamping means to apply ink to optical lenses and Oakley ‘073 teaches means for applying preselected ink marks to optical lenses.

Response to Arguments
As indicated above, the rejection of Claims 10-11 under 35 U.S.C. 112(b) is withdrawn in view of the amendment thereto.
Certain of Applicant’s arguments, see Remarks, filed 09 JUN 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of FR ‘913 / Jiang ‘137 / WO ‘338 / Rinko ‘955.
Applicant argues, and Examiner agrees, that FR ‘913 / Jiang ‘137 / WO ‘338 do not teach or suggest every limitation of Claim 1, particularly the controlled deposition of multiple colors of inks.  Therefore, the previous rejection is withdrawn.  Upon further consideration, Examiner applies Rinko ‘955 in a similar fashion to the previous rejection to address these limitations in Claim 1.
The remainder of Applicant's arguments filed 09 JUN 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages7-9) that none of the cited references teach all the cited limitations of Claim 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner maintains that the totality of references teaches or suggests every limitation of Claim 1 as amended for the reasons presented above, including the specifically argued elements of the claim discussed at Pages 7-8.
Applicant argues (Page 8) that other cited references do not address the previously alleged deficiencies.  Examiner notes that the alleged deficiencies are addressed by the combination of FR ‘913 / Jiang ‘137 / WO ‘338 as discussed above; therefore, other references are not required to address it further.
Applicant makes no specific argument for the patentability of any dependent claim other than the dependence from an allegedly patentable Claim 1.  As Claim 1 is not held as patentable at the present time, no dependent claim can be allowable solely on that basis.  In the absence of further arguments specifically distinguishing a dependent claim over the cited prior art, Examiner maintains the propriety of the rejections of the dependent claims for the reasons cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712     

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712